DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4,8-9,11-12,14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (U.S. Pub. No. 2014/0046445 A1, hereinafter “Brennan”) in view of Kang et al. (U.S. Pub. No. 2019/0090966 A1, hereinafter “Kang”). 
Brennan discloses, regarding claim 1, a spinal implant (see Figs. 25-26) comprising: at least one bone fastener (100) including a proximal portion (e.g. portion near 112, see Fig. 16) configured for fixation with a first anterior cortical surface of a vertebra (see Fig. 25) and a distal portion (e.g. portion near 110) configured for fixation with a second cortical surface of the vertebra (see Fig. 25), the proximal portion being engageable with a surgical driver (116, see Fig. 16).
Regarding claim 2, wherein the first anterior cortical surface is spaced apart from the second cortical surface for bi-cortical fixation (see Figs. 25-26).
Regarding claim 3, wherein the second cortical surface includes a pedicle of a cervical vertebra (42, see Fig. 16, see para. [0070]).
Regarding claim 4, wherein the at least one bone fastener is threaded entirely from the proximal portion to the distal portion (see Fig. 16, note threads 104).
Regarding claim 8, wherein the at least one bone fastener includes a first bone fastener (100) configured for fixation with the vertebra (see annotated Fig. 22 below) and a second bone fastener (100) configured for fixation with a second vertebra (see annotated Fig. 22 below), the bone fasteners being delivered via a divergent trajectory (see Fig. 18, note that the fasteners diverge outward from the anterior side of the spine to the posterior side of the spine).

    PNG
    media_image1.png
    440
    448
    media_image1.png
    Greyscale

Regarding claim 9, wherein the spinal implant includes a plate (90) configured for engagement with a cervical vertebra (see para. [0061]) and the at least one bone fastener (see Fig. 19).
Brennan discloses, regarding claim 11, a spinal implant system (see Figs. 25-26) comprising: a spinal implant (see Figs. 25-26) including at least one bone fastener (100), the at least one bone fastener including a proximal portion (e.g. portion near 112, see Fig. 16) configured for fixation with a first cortical surface of a cervical vertebra (see Fig. 25, see also para. [0061] “cervical”) and a distal portion (e.g. portion near 116, see Fig. 16) configured for fixation with a second cortical surface of the cervical vertebra (see Fig. 25 see also para. [0061] “cervical”); and a surgical driver (116) engageable with the proximal portion to deliver the at least one bone fastener from an anterior trajectory (see Fig. 17).
Regarding claim 12, wherein the first cortical surface is an anterior surface that is spaced apart from the second cortical surface for bi-cortical fixation (see Fig. 25).
Regarding claim 14, wherein the spinal implant includes a plate (90) configured for engagement with the cervical vertebra (see para. [0061]) and the at least one bone fastener (see Fig. 19).
Regarding claim 15, wherein the spinal implant system further comprises a posterior implant (160) connected with the distal portion (via 140, see Fig. 29).
Brennan discloses, regarding claim 17, a method for treating a spine, the method comprising the steps of: selecting a pathway from an anterior approach (see Fig. 6) that includes cervical vertebrae (see para. [0061] “cervical”); creating a cavity in a first cortical surface of a cervical vertebra (e.g. cavity formed by 70 in anterior cortical surface, see Fig. 7) and a cavity in a second cortical surface of the cervical vertebra (e.g. cavity formed by 70 in posterior cortical surface, see Fig. 7); and delivering a spinal implant (see Fig. 16) including at least one bone fastener (100) along the pathway (see Fig. 16), the at least one bone fastener including a proximal portion (e.g. portion near 112) fixable with the first cortical surface (see Fig. 25) and a distal portion (e.g. portion near 110) fixable with the second cortical surface (see Fig. 25).
Regarding claim 18, wherein the step of delivering includes engaging a driver with the implant (116, see Fig. 16).
Regarding claim 19, wherein the first cortical surface is spaced apart from the second cortical surface for bi-cortical fixation (see Fig. 25).
Brennan fails to explicitly disclose, regarding claim 1, the surgical driver having a surgical navigation component that generates data for display of an image representing position of the spinal implant relative to the vertebra; regarding claim 11, the surgical driver includes a surgical navigation component that communicates with a tracking device including a sensor that receives a signal and communicates with a processor to generate data for display of an image from a monitor, the image representing position of the spinal implant relative to the cervical vertebra; regarding claim 17, the cavities being created along the pathway via surgical navigation, wherein the bone fastener is delivered via surgical navigation. Brennan further fails to disclose, regarding claim 16, wherein the surgical driver is connected to a guide member having an end effector of a robotic arm; and regarding claim 18, wherein the driver is surgically navigated and the surgical navigation communicates with a tracking device including a sensor that receives a signal and communicates with a processor to generate data for display of an image from a monitor, the image representing position of the spinal implant relative to the cervical vertebra. 
Kang discloses a spinal implant (PS, see Fig. 5), spinal implant system (see Figs. 4-5), and method of treating the spine (see Fig. 12), wherein the system includes a bone fastener (PS), a surgical driver for placing the bone fasteners (44), and drill (42) for creating cavities (102) in the spine (see para. [0065]), wherein the surgical driver has a surgical navigation component (16, see para. [0044]) that generates data for display of an image representing position of the spinal implant relative to the vertebra (18, see para. [0048]); the surgical navigation component communicates with a tracking device (36) including a sensor (14, see para. [0038] “camera unit (one example of a sensing device)”) that receives a signal and communicates with a processor (see para. [0041] “one or more processors” and “converts the signals received from the localizer 14 into data representative of the position and orientation of the objects being tracked”) to generate data for display of an image from a monitor (18, see para. [0059]), the image representing position of the spinal implant relative to the vertebra (see para. [0059]); wherein the cavities (102) being created along the pathway via surgical navigation (see para. [0065]), wherein the bone fastener (PS) is delivered via surgical navigation (see para. [0065]); wherein the surgical driver is connected to a guide member (40) having an end effector (28) of a robotic arm (20) in order to enable the surgeon to pre-operatively plan the spinal treatment (see para. [0056]) and to track movement of the drill and precisely align the placement of the pedicle screws in their corresponding pilot holes in order to avoid interacting with or damaging the spinal cord (see para. [0065]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spinal implant, spinal implant system, and method of treating the spine to include a surgical navigation component that generates data for display of an image representing position of the spinal implant relative to the vertebra; and that communicates with a tracking device including a sensor that receives a signal and communicates with a processor to generate data for display of an image from a monitor, the image representing position of the spinal implant relative to the cervical vertebra; wherein the cavities being created along the pathway via surgical navigation, wherein the bone fastener is delivered via surgical navigation; wherein the surgical driver is connected to a guide member having an end effector of a robotic arm in view of Kang in order to in order to enable the surgeon to pre-operatively plan the spinal treatment and to track movement of the drill and precisely align the placement of the pedicle screws in their corresponding pilot holes in order to avoid interacting with or damaging the spinal cord. 

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Kang, as applied to claims 1 and 11 above, and in further view of Smith (U.S. Pub. No. 2014/0148853 A1, hereinafter “Smith”). 
Brennan in view of Kang, discloses all of the features of the claimed invention, as previously set forth above. Brennan further discloses, regarding claim 5, wherein the at least one bone fastener is threaded at the proximal portion and the distal portion for fixation with the cortical surfaces (see Fig. 16, note threads 104 at the distal and proximal portions); and regarding claim 13, wherein the at least one bone fastener is threaded at the proximal portion and the distal portion for fixation with the cortical surfaces (see Fig. 16, note that proximal and distal portions include threads 104). Brennan in view of Kang fails to disclose, regarding claims 5 and 13, wherein the bone fastener is non-threaded at an intermediate portion.
Smith discloses a spinal implant (see Fig. 2a), wherein the implant includes at least one bone fastener (200), wherein the bone fastener has a threaded proximal portion (225) and a threaded distal portion (215), and further includes a non-threaded intermediate portion (220, see Fig. 2a) in order to minimize potential thread contact with the nerve root or spinal cord (see para. [0035]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify an intermediate portion of the bone fastener in Brennan in view of Kang to be non-threaded in further view of Smith in order to minimize potential thread contact with the nerve root or spinal cord. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Kang, as applied to claim 1, and in further view of Poulos (U.S. Pub. No. 2014/0277188 A1, hereinafter “Poulos”). 
Brennan in view of Kang, discloses all of the features of the claimed invention, as previously set forth above. Brennan further discloses, regarding claim 6, wherein the at least one bone fastener includes a cannulated shaft (e.g. cannula in 100 that receives wire 86, see Fig. 17). Brennan in view of Kang fails to disclose, regarding claim 6, wherein the bone fastener includes at least one fenestration configured for delivery of a cement to the vertebra.
Poulos discloses a spinal implant (see Fig. 8), that includes at least one bone fastener (1), wherien the bone fastener is cannulated (7) and includes at least one fenestration (11, see Fig. 12) in order to enable cement to be delivered into the surrounding bone structure (see para. [0038]) to better stabilize the bone structure and increase the purchase of the bone screw into the bone structure (see para. [0003])
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cannulated shaft in Brennan in view of Kang to include at least one fenestration configured for delivery of a cement in further view of Poulos in order in order to enable cement to be delivered into the surrounding bone structure to better stabilize the bone structure and increase the purchase of the bone screw into the bone structure. 
Claim(s) 7, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Kang, as applied to claim 1 above, and in further view of Tepper et al. (U.S. Pub. No. 2017/0119537 A1, hereinafter “Tepper”). 
Brennan in view of Kang, discloses all of the features of the claimed invention, as previously set forth above. Brennan further discloses, regarding claim 7, wherein the distal portion includes a mating surface (e.g. threads 104); regarding claim 10, wherein the spinal implant includes an interbody device (58) configured for engagement with the vertebra (see Fig. 19); and regarding claim 20, wherein the spinal implant includes an interbody device (58) configured for engagement with the cervical vertebra (see para. [0061] “cervical”). Brennan in view of Kang, fails to disclose regarding claim 7, wherein the mating surface is engageable with a mating surface of a pop-on head; and regarding claims 10 and 20, wherein the interbody device is configured for engagement with the at least one bone fastener. 
	Tepper discloses a spinal implant (20, see Fig. 3) that includes at least one bone fastener (24, see Figs. 13-14), wherein the distal portion of the bone fastener includes a mating surface (94) engageable with a mating surface (93) of a pop-on head (86, see para. [0044], note petals 92 deflect e.g. pop on) in order to enable polyaxial engagement and locking engagement between the bone fastener (24) and the tulip (84, via 86 and 88, see para. [0044]) that would enable the surgeon to adjust the position of the tulip to accommodate the rods based on the patient anatomy. Tepper further discloses wherein the spinal implant includes an interbody device (38), wherein the interbody device is configured for engagement with a bone plate (26) via a groove (52) and a protruding structure (54, see Fig. 8) and engagement with the bone fastener (24) via the bone plate (26) in order to ensure proper alignment of the plate with the interbody device (see para. [0041]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mating surface in Brennan in view of Kang to be engageable with a mating surface of a pop-on head in further view of Tepper in order to in order to enable polyaxial engagement and locking engagement between the bone fastener and the tulip that would enable the surgeon to adjust the position of the tulip to accommodate the rods based on the patient anatomy. And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the interbody device in Brennan in view of Kang to be configured to engage with the bone plate and bone fastener via the bone plate in further view of Tepper in order to ensure proper alignment of the plate with the interbody device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Bush, JR. et al. (U.S. Pub. No. 2019/0269469 A1) and Wall et al. (U.S. Pub. No. 2018/0303522 A1) disclose surgical navigation components. 
Karim (U.S. Patent 9,254,149 B2) discloses a spinal implant system with bi-cortical fixation and rods / plates. 
Prevost (U.S. Pub. No. 2018/0317971 A1) discloses a spinal implant system with bi-cortical screws. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773